Citation Nr: 1007819	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provision of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from April 1967 to March 1969.  The Veteran 
died in November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was remanded for 
additional development in April 2008 and February 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  In Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the Court noted that, in general, 38 U.S.C.A. 
§ 5103(a) notice involving claims for entitlement to 
dependency and indemnity compensation (DIC) benefits must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

In this case, records show service connection was established 
for posttraumatic stress disorder and a 100 percent 
disability rating was assigned effective from November 2, 
1995.  VA treatment records dated in September 2002 show the 
Veteran reported he had been treated for a cerebrovascular 
accident at a private hospital two months earlier.  His death 
certificate indicates he died as a result of a heart attack 
in November 2002.  

The Board notes that on October 13, 2009, VA announced a 
decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  Until regulations are established through the 
notice and comment rule-making procedures on the new 
presumptions of service connection for those diseases and a 
final rule is published in the Federal Register VA does not 
have authority to establish service connection and award 
benefits based upon the planned new presumptions.  A Board 
memorandum on November 20, 2009, implemented a stay of appeal 
involving such matters.  See Chairman's Memorandum, No. 01-
09-25 (Nov. 20, 2009).  

The Board also notes that the records in this case show the 
Veteran served in the Republic of Vietnam.  There is no 
evidence that he had ischemic heart disease; however, the 
private medical reports associated with his final illness are 
not of record.  VA is obligated to consider all issues 
reasonably inferred from the evidence of record.  See Douglas 
v. Derwinski, 2 Vet. App. 103, 109 (1992).  Therefore, the 
Board finds that additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who provide treatment for 
the Veteran in his final illness.  After 
any necessary releases are obtained, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
appellant, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review. 

2.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
appellant and her representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


